          Case 1:19-mj-04355-DHH Document 5 Filed 07/09/19 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
               v.                              ) CRIMINAL NO. 19-mj-04355-DHH
                                               )
RICHARD PHILIPPE,                              )
     Defendant                                 )


                    AFFIDAVIT OF OUTSTANDING ARREST WARRANT
                          PURSUANT TO FED.R.CRIM.P. 5(c)(3)

        I, Jacob Berrick, Special Agent, Bureau of Alcohol, Tobacco, Firearms, and Explosives,

do hereby make oath before the Honorable David H. Hennessy, United States Magistrate Judge

for the District of Massachusetts, that upon knowledge coming to me in connection with my

official duties and as part of the official records of my office, I am advised that there is presently

outstanding a warrant of arrest for one Richard Philippe on a criminal complaint issued by the

United States District Court for the Northern District of Georgia on July 2, 2019, charging the

defendant with transfer of firearms to an out-of-state resident in violation of 18 United States Code

Section 922(a)(5), and travel between states with intent to unlawfully deal in firearms in violation

of 18 United States Code Section 924(n). I do hereby make oath that this warrant of arrest is

outstanding in said District on the basis of the information set out above. A copy of said warrant

is attached.

                                                              ______________________________
                                                              Jacob Berrick
                                                              Special Agent, ATF



        Subscribed and sworn to before me this ____ day of July, 2019.

                                                              ______________________________
                                                              Hon. David H. Hennessy
                                                              United States Magistrate Judge
